In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-15-00352-CV
                          ____________________

ANGELA OSORE, INDIVIDUALLY AND ON BEHALF OF B.W., B.E. AND
                      Q.H., Appellant

                                       V.

    LILY REED, WILLIAM WATSON AND WATSON ENTERPRISES,
                         Appellees
_______________________________________________________          ______________

                   On Appeal from the 258th District Court
                            Polk County, Texas
                        Trial Cause No. CIV28799A
________________________________________________________          _____________

                                    ORDER

      On August 3, 2015, the trial court severed its order granting summary

judgment in favor of Lily Reed, William Watson and Watson Enterprises into trial

court cause number CIV28799A. On August 10, 2015, Angela Osore, acting

individually and on behalf of B.W., B.E. and Q.H., filed a notice of appeal and a

declaration of inability to pay costs. On September 15, 2015, Osore filed a motion

with the trial court asking to appeal without prepayment of costs. The trial court

                                        1
denied the motion without a hearing on September 18, 2015. The clerk’s record

was filed in the Court of Appeals on November 3, 2015.

      On December 9, 2015, Osore filed a motion for appellate review of the trial

court’s order denying her indigent status. Osore did not file the motion within ten

days after the trial court signed the order, but in her motion she explains that she

did not receive notice that the order had been signed until the time for filing a

motion for review had expired. Under these circumstances, a motion for extension

of time to file a motion for review is necessarily implied. The appellees, Lily Reed,

William Watson and Watson Enterprises, filed a response in which they suggest

that no reporter’s record is necessary because no oral testimony was received at the

hearing on the motion for summary judgment.

      It is, therefore, ORDERED that the Court hereby grants a motion for

extension of time to file a motion for review of the trial court’s order denying leave

to proceed without prepayment of costs. See Tex. R. App. P. 20.1(j)(2). The

motion is deemed filed on December 10, 2015. See Tex. R. App. P. 9.2(c)(4)(B). If

a reporter’s record of an indigence hearing was recorded, a record of the hearing

must be filed with the Court of Appeals by December 14, 2015. See Tex. R. App.

P. 20.1(j)(3). Although not required, the appellee, the trial court clerk, and the

court reporter may file a response to the merits of the appellant’s motion for review

                                          2
of the trial court’s order denying leave to proceed without prepayment of costs.

Unless this Court denies the appellant’s motion, the appellant’s motion challenging

the trial court’s order shall be granted by operation of law on December 21, 2015,

and the reporter’s record will be due January 20, 2015. See Tex. R. App. P.

20.1(j)(4).

      ORDER ENTERED December 10, 2015.


                                                              PER CURIAM




Before Kreger, Horton, and Johnson, JJ.




                                          3